Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 (two IDS submitted on this date), 04/10/2020, 02/10/2021 before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because: the first sentence of the abstract contains speculative merits “simplify input of parameters” and the term “simplify” is in a sense inherently based on comparisons to other input systems. While technical improvements are proper information for the abstract they should be described physically/how (in case of methods) they are an improvement. As such it is improper for an abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: claim 7 is directed towards a “program”. A program is not one of the four statutory categories (process, machine, manufacture, or composition of matter). As such it is directed to non-statutory subject matter. 

Claims 1, 6, 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding Claim 1, on January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a system.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  Looking at a field a creating a path in their mind and thinking of roughly the angle/direction from a height to a point on a crop/field.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a 
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the system is for “creating an action plan”, there are no limitations in the body of the claim that recite enacting this plan (flying of the device) or actuation of a camera system based on the shooting plan.  The various “modules” in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  They merely accept inputs and/or perform calculations/determinations based on those inputs.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of acceptance (of a flight region) and the “making” are modules/software running on  a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Receiving of User inputs and then performing determinations/calculations/transformations on those inputs are WURC in the field of autonomous vehicles/computer systems.
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

	Amending the independent claims to recite an element of/similar to “and controlling the unmanned aerial vehicle and/or shoot device in accordance with the flight and/or shooting plan” (i.e. amend claims 5 and/or 8 into the independent claims) would integrate the claims into practical application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable US 20170076612 A1, Takahashi, “INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, PROGRAM, AND IMAGING SYSTEM” in view of US 20170334559 A1, Bouffard et al, “UNMANNED AERIAL VEHICLE AREA SURVEYING”
	Regarding Claim 1, Takahashi teaches “An action plan making system for an unmanned aerial vehicle, comprising: a region acceptance module, which accepts a designation of a flight region of the unmanned aerial vehicle provided with an aerial shooting device on a map;”( [0074] “The template display area 422 is provided to an end (e.g., right end) of the subject information display area 421, and template objects 50a, 50b, and 50c obtained by patterning the flight route information of the template are displayed therein. The template display area 422 in FIG. 5 displays three kinds of the template objects 50a, 50b, and 50c. The template display area 422 can display one or a plurality of template objects. When only a part of all the acquired templates are displayed in the template display area 422, a non-display template object may be displayed in the template display area 422, for example, with a scroll bar or a shift button.” Here teaches a setting of a flight region/template on a map); “a purpose acceptance module, which accepts input of a purpose of making the unmanned aerial vehicle fly in the flight region”( [0060] “The photographic scene selecting screen 410 presents, as photographic scenes, “Basic Flight” 412a for photographing a landscape, for example, “Sports” 412b for photographing sports events, “Marine” 412c for photographing beach or sea, and “Park” 412d for photographing at a park. As the photographic scene, in addition to the foregoing, a “snow” scene for photographing at a ski field, snow field, or the like, may be presented. For the photographic scenes, templates of the flight route information for photographing the scenes nicely are preset, respectively. ” Here teaches various purposes that can be assigned for the flight);” nd a making module, which makes an action plan comprising a flight plan,”();” and a shooting plan of the unmanned aerial vehicle according to the flight region and the purpose;’([0066] The template of the flight route of the each photographic scene is designed by combining parts (also referred to as “partial templates”) of the flight routes such as horizontal movement, rising, and circling to optimize the template to the scene or subject to be photographed. Specifically, the template is designed in consideration of a shape and width of a space to be photographed and a shape and position of the subject, and the like. For example, in case of photographing a building, the flying device 20 can be moved along a height direction of the building or can be circled around the building by setting the flight route having many up/down movements or circling operations. Further, if photographing a footrace in an athletic meet, for example, the flight route is set with many linear operations. Thus, the flying device 20 can be moved, following a movement of a person.” Here teaches setting of a flight plan based on the purpose and [0067] The template of the photographing setting information of each photographic scene is set in accordance with the flight route or a combination thereof. The photographing setting information includes, for example, photography start information for starting photography, photography end information for ending photography, camera mode setting for adjusting a camera angle, framing, and a frame rate at a photography time, and zoom setting, and the like. In the camera mode setting, it is possible to set high frame-rate photography indicating that a frame rate is high speed and low-speed photography indicating that the frame rate is low speed.” Here teaches the setting of camera angle based on the purpose/scene); “wherein the flight plan comprises at least one of a flight route, a flight altitude or a flight speed of the unmanned aerial vehicle according to the flight region and the purpose”( [0066] The template of the flight route of the each photographic scene is designed by combining parts (also referred to as “partial templates”) of the flight routes such as horizontal movement, rising, and circling to optimize the template to the scene or subject to be photographed. Specifically, the template is designed in consideration of a shape and width of a space to be photographed and a shape and position of the subject, and the like. For example, in case of photographing a building, the flying device 20 can be moved along a height direction of the building or can be circled around the building by setting the flight route having many up/down movements or circling operations. Further, if photographing a footrace in an athletic meet, for example, the flight route is set with many linear operations. Thus, the flying device 20 can be moved, following a movement of a person.” Here teaches a altitude, route, and speed (part of the “following  a movement of a person”) based on the purpose and region);” wherein the shooting plan comprises at least one of a camera angle or a camera resolution of the aerial shooting device according to the flight region and the purpose”( [0067] The template of the photographing setting information of each photographic scene is set in accordance with the flight route or a combination thereof. The photographing setting information includes, for example, photography start information for starting photography, photography end information for ending photography, camera mode setting for adjusting a camera angle, framing, and a frame rate at a photography time, and zoom setting, and the like. In the camera mode setting, it is possible to set high frame-rate photography indicating that a frame rate is high speed and low-speed photography indicating that the frame rate is low speed.” Here teaches the setting of camera angle based on the purpose/scene).
	Takahashi et al, however fails to disclose that the route is “reciprocating”, and that the purpose of the route is for detecting of a pest and/or lesions on crops.
	Bouffard et al, teaches a flight planning system which includes, creating of a recpriocating route based on an area selected by a user on a map display, (see figures 2c, and 2E below, [0062] “To determine the flight pattern, a user of the user interface 200 can specify a boundary of the location 202 to be inspected. For instance, the user can select corners of a polygon that encompasses the location 202, the user can sketch (e.g., using a finger or pen on a touch sensitive screen) the boundary, and so on. The flight planning system 300 can then determine a width that is to be utilized between legs of the flight pattern. As described above, the width can be based on a ground sampling distance (e.g., a user selected ground sampling distance) that identifies an acceptable number of image pixels per distance, and is therefore associated with a level of detail (e.g., detail required by the user). Utilizing the width, the flight planning system 300 determines a number of parallel legs to be flown by a UAV, such that the UAV can capture images of the entirety of the location 202.” Here teaches the recropcating nature of the flight plan (i.e. linear back and forth motions)); additionally Bouffard teaches crop health monitoring as a purpose of the flight ([0041] “FIG. 1A illustrates a UAV 2 performing an inspection of an area 12 according to a first example flight plan (e.g., generated by a flight planning system 300). The UAV 2 is inspecting an area 12, which in the example, is an agricultural area. The UAV 2 can inspect the area 12 to, for instance, determine health of crops growing in the area 12, determine portions of the area 12 that do not have growing crops, and so on. As the UAV 2 navigates around the area 12, the UAV 2 captures sensor data, such as images, of the area 12 (e.g., for an outside photogrammetry system to combine, for instance in combination with location information of the UAV 2). Optionally, as the UAV 2 captures images, the UAV 2 can provide the captured images or sensor data to a user device for review by an operator located proximate to the area 2, (e.g., a ground control system 330 described below) in wireless communication with the UAV 2, to combine the images as they are received.”)

    PNG
    media_image1.png
    365
    489
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    482
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Takahashi et al to use the reciprocating route generation/boundary system of Bouffard as/in addition to its template system and additionally to use the drone to monitor the crop health. The reciprocating route generation would be motivated based on [0131] “For a very large survey area this five-leg pattern may be repeated multiple times. This flight pattern provides an efficient way to cover a large area, and reduce the bank angle flown by a fixed-wing plane thereby reducing the risk of potential stalling of the plane. The five-leg pattern as discussed above may be connected to other flight patterns. Also, ideally if a rectangular area is being inspected, the pattern would be flown with the legs of the pattern running the longer length of the rectangular area.” Thus one would be motivated to implement it in order to ensure proper coverage of the area. The crop health monitoring application/purpose would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I)  Takahashi teaches a creation of a drone plan based on a input region and purpose, Bouffard teaches input of region and creation of a flight plan for the purpose of crop health monitoring. (II) Both devices are physically equivalent, i.e. uav’s with imaging devices, which are used to photograph/record data of the objects/area they fly over. Thus the modification is merely adding a new field of use/specific settings and would require any physical modification, only changes to the software. Implenting of the crop health monitoring into Takahashi wouldn’t be changing the underlying purpose from Bouffard, nor would monitoring of crop health being changing the underlying functions/principles of Takahashi. (III) as no underlying functions are changed by the implementation, that the crop health monitoring is a known application of UAV there is no indication that the modification would be unpredictable or unexpected to one of ordinary skill in the art. (IV) as no physical modifications are needed, only software based changes, and that the there isn’t a specific method (i.e. a particular wavelength, resolution, data calculation such as leaf index etc) being claimed in the purpose of detecting pests/lesions the generalized teachings would be enough/obvious to one of ordinary skill in the art based on crop health monitoring. Thus modified Takahashi would teach all aspects of claim 1.
( Bouffard [0072] The user of User Device A 310 may interact with user interfaces 316 to describe a flight boundary geofence (as described above with respect to FIG. 2A) for a UAV to enforce. For instance, as described above, the flight plan determination engine 302 can provide images of a location, and a flight boundary geofence can be presented on the user interfaces over the images. The user interface 316 can provide functionality for the user to select a presented shape (e.g., a polygon), and further functionality enabling the user to drag and/or drop the shape to surround an area of interest in the received images that limits allowable locations of a UAV to locations within the shape. Optionally, the user interface 316 may allow a user of User Device 310 to trace (e.g., using a finger or stylus) a particular shape onto a touch-screen display of the user device 310, and the flight plan determination engine 302 can store information describing the trace as a flight boundary geofence.)
	Regarding Claim 5, modified Takahashi teaches “The action plan making system of claim 1, further comprising: a control unit which controls flying of the unmanned aerial vehicle and aerial shooting of the aerial shooting device based on the action plan made by the making module.”(Takahashi [0048] “On the other hand, as shown in FIG. 2, the flying device 20 includes a communication unit 210, a flight control unit 220, a flying mechanism, 230, a photography control unit 240, an imaging unit 250, and a photographic data storage unit 260.” [0049] “The communication unit 210 is a functional unit that receives and sends information from/to the information processing terminal 10. The communication unit 210 is a wireless communication device such as Bluetooth (registered trademark) or wireless LAN or a wired communication device that performs wired communication, for example, similarly to the communication device 170 in the information communication terminal 10. The communication unit 210 outputs the information received from the information communication terminal 10 to the flight control unit 220 and the photography control unit 240, and sends the information to the information communication terminal 10 upon receiving a sending instruction from the photography control unit 240.” Here teaches a control unit (Flight and/or photograph) on the drone which then follows the flight and shooting plan.)
	Regarding Claim 8, modified Takahashi teaches “The action plan making system claim 2, further comprising: a control unit which controls flying of the unmanned aerial vehicle and aerial shooting of the aerial shooting device based on the action plan made by the making module.”( Takahashi [0048] “On the other hand, as shown in FIG. 2, the flying device 20 includes a communication unit 210, a flight control unit 220, a flying mechanism, 230, a photography control unit 240, an imaging unit 250, and a photographic data storage unit 260.” [0049] “The communication unit 210 is a functional unit that receives and sends information from/to the information processing terminal 10. The communication unit 210 is a wireless communication device such as Bluetooth (registered trademark) or wireless LAN or a wired communication device that performs wired communication, for example, similarly to the communication device 170 in the information communication terminal 10. The communication unit 210 outputs the information received from the information communication terminal 10 to the flight control unit 220 and the photography control unit 240, and sends the information to the information communication terminal 10 upon receiving a sending instruction from the photography control unit 240.” Here teaches a control unit (Flight and/or photograph) on the drone which then follows the flight and shooting plan.)
	Claims 6 and 7 are independent claims directed to a method and program respectively. The method and program claim are identical in terms of their internal elements and scope of protection as claim 1’s system, thus the grounds of rejection for claim 1 above is the same for claims 6 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016065071 A1; US 20140312165 A1; US 20160133039 A1; US 20160302351 A1; US 20160334276 A1; US 9508263 B1; US 20170021941 A1; US 20170069214 A1; US 9618940 B1; WO 2017077543 A1; US 20170199528 A1; US 20170287082 A1; US 20170336203 A1; US 20170374323 A1; US 10313575 B1; US 20200050189 A1;
	WO 2016065071 A1 is particularly pertinent. It teaches UAV crop pest/blight monitoring system which includes teachings for setting of the camera angle based on the type of pest/location on a crop being detected; i.e. it appears to teach a even more specific implementation of a purpose similar to applicant’s where the “purpose” is a specific type of crop/blight being looked for. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661